UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7413



RICKEY BERNARD ROBERTS,

                                            Petitioner - Appellant,

          versus


J. JOSEPH CURRAN, JR., Attorney General, State
of Maryland,

                                              Respondent - Appellee,

          and


HARRY  K.   SINGLETARY,   Secretary,    Florida
Department of Corrections,

                                                          Respondent.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-96-
478-AMD)


Submitted:   April 24, 2003                   Decided:   May 15, 2003


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Martin J. McClain, OFFICE OF THE CAPITAL COLLATERAL REGIONAL
COUNSEL, Ft. Lauderdale, Florida; H. Mark Stichel, Benjamin D.
Hinceman, GOHN, HANKEY & STICHEL, L.L.P., Baltimore, Maryland, for
Appellant. J. Joseph Curran, Jr., Attorney General of Maryland,
Ann N. Bosse, Assistant Attorney General, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

        Rickey Bernard Roberts appeals the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (1994)

(current version at 28 U.S.C. § 2254 (2000)).* We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. See Roberts v. Curran, No. CA-96-

478-AMD (D. Md. Aug. 21, 2002); see also Lindh v. Murphy, 521 U.S.

320, 336-37 (1997).              We dispense with oral argument because the

facts       and   legal    contentions    are   adequately   presented    in   the

materials         before   the    court   and   argument   would   not   aid   the

decisional process.




                                                                         AFFIRMED




        *
       The district court granted Roberts’ motion for a certificate
of appealability on September 21, 2002. See 28 U.S.C. § 2253(c)
(requiring certificate as prerequisite to appeal from denial of
writ). We need not decide whether Roberts properly should have
requested a certificate of probable cause to appeal because the
standard for both are the same. See Slack v. McDaniel, 529 U.S.
473, 483 (2000) (“Except for substituting the word ‘constitutional’
for the word ‘federal,’ § 2253 is a codification of the
[certificate of probable cause] standard.”).


                                           3